Cooper, C. J.,
delivered the opinion of the court.
Whatever may have been the purpose for which the conveyance of the lands in controversy was made to Crum, it is manifiest from all the testimony that Inge & Inge received what purported to be a deed signed and properly acknowledged by Peter Crum, J. A. Crum, and Mrs. E. 0. Crum, the appellant, and that they accepted the conveyance as payment for services rendered at the request of some one or more of the grantors in that deed. So whether Peter Crum was owner of the property or was only a mortgagee thereof, Mrs. Crum being the real owner, is wholly immaterial, unless Mrs. Crum can assail this conveyance by evidence that her acknowl*500edgment to it was not properly taken (though properly certified) by the officer, or by proving that the same was not signed by her. The facts by which she seeks to overturn this deed, as testified to by herself and husband, are that when the deed was produced to be signed by her, her husband in her presence stated to the officer that Mrs. Crum could not write, and asked him to sign her name for' her. In accordance with their request, the officer at the time, in her presence and without any objection made by her, signed her name to the deed and immediately took her acknowledgment thereto. This was a sufficient signing by Mrs. Crum, for though she did not personally hold the pen.and inscribe her name, it was done by one acting for her with her knowledge, in her presence, and practically by her request. Jones v. Gurlie, 61 Miss. 423; Ball v. Duntersville, 4 T. R. 313; Frost v. Deering, 21 Maine 156; McKay v. Bloodgood, 9 Johns. 285; Gardiner v. Gardiner, 5 Cush. 483.
That it was not competent to show the acknowledgment was not taken in strict compliance with the statute is authoritatively settled in this State. Johnston v. Wallace, 53 Miss. 331.

The decree is affirmed.